*71A motion for a rebearing baying been made, tbe following opinion was rendered.
Powers, J.:
Tbe intervenors, Austin and Greene, move tbis court for a rebearing, for tbe reason, as claimed, that tbe court did not give mature 'consideration to certain points involved. At the time tbe case was argued only one of the three members of tbe court, as now constituted, was then upon tbe bench. Tbe case was argued at tbe January term, and tbe opinion was filed March 21, 1885.
There is nothing in tbe petition for rehearing that convinces us that tbe court did not fully consider all tbe questions in tbe case. On tbe contrary, an examination of tbe opinion, which was prepared by Emerson, J., discloses that the court actually considered tbe very matters which we are now asked to review. Such being tbe case, tbis court will not presume that due consideration was not given. Moreover, tbe petition for rehearing fails to convince us that tbis court has committed any error.
To justify a rehearing, a strong case must be .made. We must be convinced either that tbe court failed to duly consider some material point in tbe case, or that it erred in its conclusions, or that some matter has been discovered which was unknown at tbe time.
In tbis case, tbe showing made is not sufficient to justify us in rehearing tbe cause. Tbe application must be denied.
ZANE, C. J., and Boreman, J., concurred.